F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 4 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CLIFFORD EATON,

                Plaintiff-Appellant,

    v.                                                   No. 98-5168
                                                    (D.C. No. 97-CV-340-J)
    KENNETH S. APFEL, Commissioner,                       (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Clifford A. Eaton appeals the district court’s affirmance of the

final decision of the Commissioner of Social Security denying his application for

supplemental security income (SSI). Because the administrative law judge (ALJ)

in this case did not adequately link his credibility findings to relevant evidence in

the record, we reverse and remand for further proceedings.

      Plaintiff filed this second application for SSI benefits in August 1994,

alleging an inability to work due to cardiomyopathy with congestive heart failure,

diabetes, obstructive sleep apnea syndrome, and hypertension. After a hearing,

the ALJ determined that plaintiff could return to his former employment as a

night club manager. The Appeals Council denied review, making the ALJ’s

decision the final decision of the Commissioner. The district court affirmed,

and this appeal followed.

      We review the agency’s decision to determine only whether the factual

findings are supported by substantial evidence and the correct legal standards

were applied. See Goatcher v. United States Dep’t of Health & Human Servs.         ,

52 F.3d 288, 289 (10th Cir. 1995). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales , 402 U.S. 389, 401 (1971) (further quotation omitted).




                                          -2-
      Plaintiff argues that the ALJ improperly evaluated his subjective

complaints. At the hearing, plaintiff testified his ability to work was limited by

shortness of breath, chest pain, leg cramps, and fatigue. His medical records

show several hospitalizations for cardiomyopathy with congestive heart failure,

diabetes, hypertension, pulmonary disease, and ischemia. These records report

consistently that plaintiff suffers from chest pain, shortness of breath, and fatigue.

The ALJ rejected plaintiff’s complaints without explanation, stating only

         As to the claimant’s allegations of totally disabling pain, his
      testimony was evaluated and compared with prior statements and
      other evidence. It is the conclusion of the [ALJ] that the pain
      experienced by the claimant is limiting but, when compared with the
      total evidence, not severe enough to preclude all types of work. The
      issue is not the existence of pain, but whether the claimant’s pain is
      of sufficient severity as to preclude him from engaging in all types of
      work activity.

Appellant’s App., Vol. II at 19. No mention was made of plaintiff’s shortness of

breath or fatigue, and no evidence was cited to support the ALJ’s decision to

disregard plaintiff’s testimony. Such a conclusory analysis does not satisfy the

requirements of Kepler v. Chater , 68 F.3d 387, 391 (10th Cir. 1995), which

requires the ALJ to make express findings linking his credibility determination to

relevant record evidence when rejecting plaintiff’s subjective complaints. For

this reason, the decision must be reversed, and the case remanded for further

proceedings.



                                          -3-
      Plaintiff’s second issue is without merit. Citing      Winfrey v. Chater , 92 F.3d

1017, 1023-25 (10th Cir. 1996), plaintiff argues the ALJ erred in failing to

determine the stress requirements of his former work as a night club owner. The

medical records do not contain any limitations on plaintiff’s ability to handle

stress, however, and it would be inappropriate to presume that his heart disease

and hypertension imposed such a limitation in the absence of a medical opinion

so stating.

      The judgment of the United States District Court for the Northern District

of Oklahoma is REVERSED, and the case is REMANDED for further

proceedings.



                                                          Entered for the Court



                                                          Robert H. Henry
                                                          Circuit Judge




                                           -4-